Exhibit 14 First Defiance Financial Corp. and Subsidiaries Conflict of Interest/Code of Ethics Policy February 20, 2006 In order to protect First Defiance Financial Corp. (Company) and its subsidiaries from self-dealing, fraud and misconduct of directors, management and employees, the Board of Directors of the Company (Board) intends to hold its directors and employees accountable to the policies and procedures contained in this code of ethics and to require the reporting of any violations hereof.This code of ethics shall apply to the directors and employees of the Company and its wholly owned subsidiaries, First Federal Bank of the Midwest (First Federal) and First Insurance and Investments.References to the Company herein shall be deemed to include First Federal and First Insurance and Investments. Conflicts of Interest First Federal Bank employees should not represent the bank in any transaction where he/she has a material connection or a financial interest in the transaction.Examples of material connection include a member of the employee’s immediate family, which includes siblings, spouse, children, parents, or someone living in the same household as the employee, whether the transaction involves them as individuals or as principals in a firm doing business with First Federal Bank. Employees should avoid taking part in transactions involving any of the above circumstances.By “transactions” we mean not only should a loan officer not originate, underwrite, or approve credit to him/herself or any member of the loan officers' immediate family, or to any business in which the loan officer has a personal financial or business interest or relationship, but also no employee should approve overdrafts, accept a check on uncollected funds, or waive loan or deposit fees in any transaction that they have a material connection or a financial interest as defined above.Refraining from this type of activity will avoid the appearance of a conflict of interest and impropriety.Another loan officer/employee must administer these types of transactions. No loan officer shall extend credit to a client who is purchasing an item of personal or real property owned by the loan officer, their immediate family, or their related interest. No employee of First Federal shall engage in the purchase of real or personal property that has become the possession of First Federal by repossession unless the item is purchased by normal bidding process.The Market Area President will establish the minimum bid. Authorized Infringements to the Policy If exceptions to the Board of Directors’ approved Loan Policy are properly documented and justified by the loan officer, and approved by the Market Area President, it shall not be considered a violation of policy. All directors and employees are required to act in a responsible and respectable manner and to remain free of influences that may result in the loss of objectivity regarding business conducted with the Company's customers or the Company itself.Each director and employee must disclose and avoid any interest or activities involving another organization or individual that may result in a conflict of interest between the Company or its subsidiary and that organization or individual.This code of ethics has been adopted to assist all directors and employees in determining what is appropriate personal and professional conduct and reaffirms the Company's policies of ethical conduct.Violations of these rules, policies or procedures provide a basis for disciplinary action, which may include termination. At the Company's discretion and judgment, the Company may revise, withdraw or add any rules, policies, or procedures at any time.Changes and amendments to this code of ethics will be approved by the Company's Board and disclosed or reported in compliance with any SEC or Nasdaq regulations.In addition to this code of ethics, directors and employees must also comply with the Company’s Commercial and Consumer Lending Policies, the Insider Trading Policy, the First Federal Employee Handbook, and Reg FD guidelines. I.
